Citation Nr: 0803704	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the right foot.

2.  Entitlement to service connection for residuals of cold 
weather injury to the left foot.

3.  Entitlement to service connection for residuals of cold 
weather injury to the right hand.

4.  Entitlement to service connection for residuals of cold 
weather injury to the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.



FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran has residuals of cold weather injury to the right 
foot that are related to service.  

2.  The competent evidence does not demonstrate that the 
veteran has residuals of cold weather injury to the left foot 
that are related to service.  

3.  The competent evidence does not demonstrate that the 
veteran has residuals of cold weather injury to the right 
hand that are related to service.  

4.  The competent evidence does not demonstrate that the 
veteran has residuals of cold weather injury to the left hand 
that are related to service.  






CONCLUSIONS OF LAW

1.  Residuals of cold weather injury to the right foot were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of cold weather injury to the left foot were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Residuals of cold weather injury to the right hand were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals of cold weather injury to the left hand were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a June 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the June 2004 letter advised the veteran what 
information and evidence was needed to substantiate these 
claims.  This letter also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran.  He was 
also expressly advised of the need to submit any evidence in 
his possession that pertains to the claims.  Finally the June 
2004 letter advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board observes that the June 2004 letter was sent to the 
veteran prior to the October 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The veteran was afforded a VA examination in July 2004 with 
respect to the issues decided herein.  Nevertheless, he and 
his accredited representative assert that a remand is 
necessary for another examination.  See VA Form 9 dated July 
1, 2005; see also Informal Hearing Presentation dated January 
10, 2008.  The Board has considered this request, but 
concludes that the current examination of record is adequate 
to render a decision of the issues on appeal.  The veteran 
requests a re-examination "using the most thorough methods 
possible to detect injuries to these areas;" however, there 
is no competent evidence indicating that the July 2004 VA 
examination did not employ such methods.  The Board notes 
that neither the veteran nor his accredited representative 
are competent to state whether the methods employed by the 
July 2004 examiner were inadequate and not thorough.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he is entitled to service 
connection for residuals of cold injury to his hands and 
feet.  Specifically, he asserts that such injury occurred to 
his bilateral upper and lower extremities while he was 
stationed at Chanute Air Force Base (AFB) in Illinois from 
February 1984 to May 1986.  See Notice of Disagreement 
received January 26, 2005.  According to the veteran, his 
primary duty while at Chanute AFB was gate checking vehicles, 
which required spending a great deal of time outdoors in 
temperatures below zero without cold weather boots and 
gloves.  He states that he would lose feeling in his hands 
and feet within one hour of beginning his gate duties; the 
warming process was slow and painful, though he was always 
able to regain movement.  Since serving under such 
conditions, the veteran asserts that his hands and feet 
quickly become painful and numb when exposed to cold 
temperatures.  

The Board observes that the veteran filed his current claims 
prior to separation from service.  Nevertheless, the Board 
has carefully reviewed the available service records as well 
as a July 2004 VA examination report and finds that there is 
no evidence of a current disability with respect to both his 
hands and feet.  

The veteran indicated through various written statements that 
he did not seek treatment for his complaints during service.  
He did speak with one physician during service after being 
seen for an unrelated issue; however, no treatment was 
provided.  Id.  Thus, it is not surprising that his service 
medical records are silent for any cold weather injuries or 
residuals.  However, the Board finds it probative that the 
veteran reported a history of cold exposure with his hands 
and feet aching and becoming cold quickly at his June 2004 
service retirement physical, yet, no related disability or 
defect was noted upon clinical examination.

As mentioned above, the veteran underwent VA examination in 
July 2004; notably, he was examined prior to service 
separation.  Following a review of the claims folder, an 
interview with the veteran, and a complete examination, the 
examiner noted "no specific items related to cold injury."  
In this regard, there was no evidence of tissue loss, muscle 
wasting, decreased pulse or sensation, or decreased grasp.  
The examiner stated that the veteran now complains of classic 
cold sensitization, with pain in his feet with cooler or cold 
weather, but that there was not evidence of functional 
impairment.  The diagnosis provided is "old cold exposure 
between 1984 and 1985 that involved hands and feet."  

The Board is sympathetic to the veteran's assertions that 
prolonged regular exposures negatively impacted his hands and 
feet.  See VA Form 9 dated July 1, 2005.  Certainly, the 
evidence of record supports his contentions that his feet and 
hands are painful in cold weather.  Unfortunately, pain is 
not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran's June 2004 retirement physical and July 2004 VA 
examination report fail to indicate that he has any current 
residuals, other than pain (sensitization), of his hands and 
feet due to cold weather exposure.  Since pain is not a 
disability for VA compensation purposes, the Board finds that 
the competent evidence of record fails to demonstrate a 
current disability.  See June 2004 Retirement Physical; July 
2004 VA Examination; see also Espiritu, supra (the veteran, 
as a layperson, is not competent to provide evidence of a 
diagnosis or disability).  As such, service connection for 
residuals of cold injury to the bilateral hands and feet must 
be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of cold 
weather injury to the right foot is denied.

Entitlement to service connection for residuals of cold 
weather injury to the left foot is denied.

Entitlement to service connection for residuals of cold 
weather injury to the right hand is denied.

Entitlement to service connection for residuals of cold 
weather injury to the left hand is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


